—Appeal from a decision of the Unemployment Insurance Appeal Board, filed February 9, 1999, which, inter alia, reduced claimant’s right to receive future unemployment insurance benefits because he made a willful misrepresentation.
After having been found eligible to receive unemployment insurance benefits, claimant was directed to use a touch-tone telephone to certify his continued eligibility. Because claimant was hearing impaired and English was not his native language, claimant enlisted the assistance of his daughter in setting up his confidential personal identification number and in certifying his weekly claims for benefits, including the claim for benefits for the week ending August 2, 1998, at which point in time claimant was in Italy. The Unemployment Insurance Appeal Board determined, inter alia, that permitting his daughter to impersonate him on this occasion amounted to a willful misrepresentation and reduced claimant’s right to receive future benefits by 80 effective days.
We find that substantial evidence supports the Board’s decision. The record reveals that claimant and his daughter were informed of the requirement that claimant not disclose his personal identification number to anyone or let anyone else certify benefits on his behalf. That rule clearly was violated when the daughter certified on August 2, 1998 that claimant had been available for work during the previous week, despite the fact that claimant had been out of the country since July 31, 1998 (see, Matter of Blake [Commissioner of Labor], 251 AD2d 840; Matter of Caronna [Sweeney], 241 AD2d 651, 652).
Cardona, P. J., Crew III, Peters, Spain and Graffeo, JJ., concur. Ordered that the decision is affirmed, without costs.